EXHIBIT 10.5

 

CANADIAN SECURITY AND PLEDGE AGREEMENT

 

CANADIAN SECURITY AND PLEDGE AGREEMENT, dated as of May 7, 2012 (this
“Agreement”), is made by Digital Domain Media Group, Inc., a Florida corporation
(the “Company”), and Digital Domain Productions (Vancouver) Ltd. (“Digital
Domain Vancouver”, and together with the Company, each a “Grantor” and
collectively, the “Grantors”), in favour of  Hudson Bay Master Fund Ltd., a
company organized under the laws of the Cayman Islands, in its capacity as agent
(in such capacity, the “Collateral Agent”) for the “Buyers” (as defined below)
party to the Securities Purchase Agreement, dated as of May 6, 2012 (as amended,
restated or otherwise modified from time to time, the “Securities Purchase
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers attached thereto (collectively, the “Buyers”) are parties to the
Securities Purchase Agreement, pursuant to which the Company shall be required
to sell, and the Buyers shall purchase or have the right to purchase, the
“Notes” (as defined therein) issued pursuant thereto (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the “Notes”);

 

WHEREAS, Digital Domain Vancouver (the “Guarantor” along with certain other
guarantors party thereto, collectively the “Guarantors”) has executed and
delivered a Guaranty dated the date hereof (the “Guaranty”) in favour of the
Collateral Agent for itself and the ratable benefit of the Buyers, with respect
to the Company’s obligations under the Securities Purchase Agreement, the Notes
and the other Transaction Documents (as defined below);

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Notes issued
pursuant to the Securities Purchase Agreement that the Grantors shall have
executed and delivered to the Collateral Agent this Agreement providing for the
grant to the Collateral Agent for itself and for the ratable benefit of the
Buyers of a security interest in all personal property of each Grantor to secure
all of the Company’s obligations under the Securities Purchase Agreement, the
Notes, and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement) and the Guarantors’ obligations under the Guaranty; and

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the ratable
benefit of the Buyers, as follows:

 

SECTION 1.                                      Definitions.

 

(a)                                  Reference is hereby made to the Securities
Purchase Agreement and the Notes for a statement of the terms thereof.  All
terms used in this Agreement and the recitals hereto which are defined in the
Securities Purchase Agreement, the Notes or in the Personal Property Security
Act (British Columbia) as in effect from time to time in the Province of British

 

--------------------------------------------------------------------------------


 

Columbia (the “PPSA”), and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the PPSA as in effect in the Province of British Columbia on the
date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine; provided, further that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the personal property security legislation or other
applicable legislation with respect to personal property security as in effect
in a jurisdiction other than the Province of British Columbia, “PPSA” means the
Personal Property Security Act or other applicable legislation as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

(b)                                 The following terms shall have the
respective meanings provided for in the PPSA:  “Accessions”, “Accounts”,
“Chattel Paper”, “Documents of Title”, “Equipment”, “Fixtures”, “Futures
Account”, “Futures Contract”, “Futures Customer”, “Futures Intermediary”,
“Goods”, “Instruments”, “Intangibles” “Inventory”, “Investment Property”,
“Money” and “Proceeds”.

 

(c)                                  Capitalized terms defined in the STA which
are not otherwise defined in the Securities Purchase Agreement, the Notes, the
PPSA or this Agreement are used herein as defined in the STA, including without
limitation, “Certificated Security”, “Control”, “Entitlement Holder”,
“Entitlement Order”, “Financial Asset”, Securities Account”, “Securities
Intermediary”, “Security Entitlement”, and “Uncertificated Security”.

 

(d)                                 As used in this Agreement, the following
terms shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the Canadian
Intellectual Property Office, the United States Copyright Office or in any
similar office or agency of Canada, the United States or any other

 

2

--------------------------------------------------------------------------------


 

country or any political subdivision thereof), and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof.

 

“Deposit Account” means any demand, time, savings, chequing, passbook or like
account maintained with a depository institution.

 

“Event of Default” shall have the meaning set forth in the Notes.

 

“Excluded Assets” shall mean, collectively:

 

(a)                                  any leases, permit or license, instrument,
contractual obligation owed to any Grantor, documents or agreements entered into
by any Grantor, or any of such Grantor’s rights, title or interests thereunder
(A) that prohibits the creation by such Grantor of a Lien on any right, title or
interest in any such lease, permit, license, instrument, contractual obligation,
document or agreement or any Capital Stock related thereto, (B) to the extent
that the creation by such Grantor of a Lien therein shall constitute or result
in (x) the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor therein or (y) a breach or termination pursuant to the
terms of, or a default under, any such lease, license, contract, property rights
or agreement of any relevant jurisdiction or any other applicable law or
government regulation (including the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or any similar statute, or
principles of equity), or (C) to the extent that any requirement of law
applicable thereto prohibits the creation of a Lien thereon; provided, however,
that with respect to the prohibition or restriction in (A), (B) and (C), a
Grantor shall hold its interest in such in trust for the Collateral Agent and
such security interest shall attach immediately at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such leases,
permit or license, instrument, contractual obligation owed to any Grantor,
documents or agreements entered into by any Grantor, or any of such Grantor’s
rights, title or interests thereunder that does not result in any of the
consequences specified in (x) or (y) above, including, without limitation, any
Proceeds of such leases, permit or license, instrument, contractual obligation
owed to any Grantor, documents or agreements entered into by any Grantor, or any
of such Grantor’s rights, title or interests thereunder; and

 

(b)                                 the last day of the term of any lease of
real property or agreement therefor, but upon the enforcement of the security
interest, each Grantor shall stand possessed of such last day in trust to assign
the same to any Person acquiring such term.

 

“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Industrial Designs” means, with respect to any Person, all of such Person’s
right, title and interest in and to the following: (a) all industrial designs
and intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in

 

3

--------------------------------------------------------------------------------


 

the Canadian Intellectual Property Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means the Copyrights, Trademarks, Industrial Designs and
Patents.

 

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other intangibles of like nature, now existing
or hereafter acquired or used by any Grantor (including, without limitation, all
domestic and foreign letters patent, design patents, utility patents, industrial
designs, inventions, trade secrets, ideas, concepts, methods, techniques,
processes, proprietary information, technology, know-how and formulae described
in Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the Canadian Intellectual Property Office, the United States Patent and
Trademark Office, or in any similar office or agency of Canada, the United
States or any other country or any political subdivision thereof), and all
reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

“Person” means an individual, corporation (including, without limitation, a
business trust), unlimited liability company, limited liability company,
partnership, limited partnership, association, joint-stock company, trust,
unincorporated organization, joint venture or other enterprise or entity or
Governmental Authority.

 

“STA” means the Securities Transfer Act, 2007 (British Columbia), including the
regulations thereto, provided that, to the extent that perfection or the effect
of perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
jurisdiction other than the Province of British Columbia in which there is in
force legislation substantially the same as the Securities Transfer Act, 2007

 

4

--------------------------------------------------------------------------------


 

(British Columbia) (an “Other STA Jurisdiction”), then “STA” shall mean such
other legislation as in effect from time to time in such Other STA Jurisdiction
for purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the laws of a jurisdiction other than British
Columbia or an Other STA Jurisdiction, then references herein to the STA shall
be disregarded except for the terms “Certificated Security” and “Uncertificated
Security”, which shall have the meanings herein as defined in the Securities
Transfer Act, 2007 (British Columbia) regardless of whether the STA is in force
in the applicable jurisdiction.

 

“Pledged Entity” means any issuer of Capital Stock.

 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all intangibles of like nature, now or hereafter owned, adopted,
acquired or used by any Grantor (including, without limitation, all domestic and
foreign trademarks, service marks, collective marks, certification marks, trade
names, business names, d/b/a’s, Internet domain names, trade styles, designs,
logos and other source or business identifiers described in Schedule II hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the Canadian
Intellectual Property Office, the United States Patent and Trademark Office or
in any similar office or agency of Canada, the United States, any province or
state thereof or any other country or any political subdivision thereof), and
all reissues, extensions or renewals thereof, together with all goodwill of the
business symbolized by such marks and all customer lists, formulae and other
records of any Grantor relating to the distribution of products and services in
connection with which any of such marks are used.

 

“ULC” means any unlimited company, unlimited liability company or unlimited
liability corporation or any similar entity existing under the laws of any
province or territory of Canada and any successor to any such entity.

 

“ULC Shares” means the shares which are shares in the Capital Stock of a ULC.

 

SECTION 2.                                      Grant of Security Interest.  As
collateral security for all of the “Obligations” (as defined in Section 4
hereof), each Grantor hereby pledges, hypothecates, delivers and assigns to the
Collateral Agent for itself and for the ratable benefit of the Buyers, and
grants to the Collateral Agent for itself and for the ratable benefit of the
Buyers a continuing security interest in all of the present and after-acquired
personal property of said Grantor, of every nature and kind, tangible or
intangible (other than Trademarks), wherever located and

 

5

--------------------------------------------------------------------------------


 

whether now or hereafter existing and whether now owned or hereafter acquired,
developed, created or arising by way of amalgamation or otherwise, of every kind
and description, and at any time and from time to time existing or in which each
Grantor now has or acquires any right interest or title, (collectively, the
“Collateral”), including, without limitation, the following:

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Deposit Accounts, all Money and other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Collateral Agent or the Buyers or any
affiliate, representative, agent or correspondent of the Collateral Agent or the
Buyers;

 

(d)                                 all Documents of Title;

 

(e)                                  all letters of credit;

 

(f)                                    all Equipment;

 

(g)                                 all Fixtures;

 

(h)                                 all Intangibles (other than Trademarks and
Trademark Licenses);

 

(i)                                     all Goods

 

(j)                                     all Instruments;

 

(k)                                  all Inventory;

 

(l)                                     all Investment Property;

 

(m)                               all Intellectual Property and Licenses (other
than Trademarks and Trademark Licenses);

 

(n)                                 all Money;

 

(o)                                 all other tangible and intangible personal
property of each Grantor (whether or not subject to the PPSA), including,
without limitation, all bank and other accounts and all Money and investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of any
Grantor described in the preceding clauses of this Section 2 (including, without
limitation, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Grantor in respect of any of the
items listed above), and all books, correspondence, files and other records,
including, without limitation, all tapes, desks, cards, software, data and
computer programs in the possession or under the control of any Grantor or any
other Person from time to time acting for any Grantor, in each case, to the
extent of such Grantor’s rights therein, that at any time evidence or contain
information relating to any of the property described

 

6

--------------------------------------------------------------------------------


 

in the preceding clauses of this Section 2 or are otherwise necessary or helpful
in the collection or realization thereof; and

 

(p)                                 all Proceeds and products of any and all of
the foregoing Collateral;

 

in each case howsoever any Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

Each Grantor has agreed not to further encumber any of its Copyrights, Copyright
applications, Copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any Industrial
Designs, Licenses, Patents, Patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, Trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of such Grantor connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and any claims for damage by way of any past, present, or
future infringement of any of the foregoing, without the Collateral Agent’s
prior written consent.

 

In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Buyers as aforesaid,
each Grantor hereby grants to Collateral Agent for itself and for the ratable
benefit of the Buyers, a right of set-off against the property of such Grantor
held by the Collateral Agent for itself and for the ratable benefit of the
Buyers, consisting of property described above in Section 2 now or hereafter in
the possession or custody of or in transit to the Collateral Agent, for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor, or as to which such Grantor may have any right or power; provided that
such right shall only to be exercised after an Event of Default has occurred and
is continuing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted under this Section 2 attach to, nor shall “Collateral” include
Excluded Assets provided, however, that to the extent permitted by applicable
law, this Agreement shall create a security interest in the Proceeds of the
Excluded Assets.

 

Each of the Grantors, the Collateral Agent and the Buyers hereby acknowledge
that (a) value has been given; (b) each Grantor has rights in the Collateral in
which it has granted a security interest; (c) this Agreement constitutes a
security agreement as that term is defined in the PPSA; and (d) it has not
agreed to postpone the time for attachment of the security interest granted
hereunder and the security interest granted hereunder attaches upon the
execution of this Agreement (or in the case of any after-acquired property, at
the time of the acquisition thereof).

 

If the Collateral is realized upon and such Collateral or the proceeds of such
Collateral is not sufficient to satisfy all Obligations, each Grantor
acknowledges and agrees that, subject to the provisions of the PPSA, such
Grantor shall continue to be liable for any Obligations remaining outstanding
and the Collateral Agent shall be entitled to pursue full payment thereof.

 

Notwithstanding any provisions to the contrary contained in this Agreement, the
Securities Purchase Agreement or any other document or agreement among all or
some of the parties

 

7

--------------------------------------------------------------------------------


 

hereto, each Grantor is as of the date of this Agreement the sole registered and
beneficial owner of all ULC Shares, if any, which form part of the Collateral
(the “Pledged ULC Shares”), and will remain so until such time as such Pledged
ULC Shares are fully and effectively transferred into the name of the Collateral
Agent, for and on behalf of itself and for the ratable benefit of the Buyers, or
any other Person on the books and records of such ULC.  Nothing in this
Agreement, the Securities Purchase Agreement or any other document or agreement
delivered among all or some of the parties hereto is intended or shall
constitute the Collateral Agent, the Buyers or any Person other than a Grantor
to be a member or shareholder of any ULC until such time as written notice is
given to the applicable Grantor and all further steps are taken so as to
register the Collateral Agent, for and on behalf of itself and for the ratable
benefit of the Buyers, or other Person as holder of all Pledged ULC Shares.  The
granting of the security interest pursuant to this section 2 does not make the
Collateral Agent or any Buyer a successor to any Grantor as a member or
shareholder of any ULC, and neither the Collateral Agent, the Buyers nor any of
their respective successors and assigns hereunder shall be deemed to become a
member or shareholder of any ULC by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when the Collateral
Agent, the Buyers or any successor or assign expressly becomes a registered
member or shareholder of any ULC.  Each Grantor shall be entitled to receive and
retain for its own account any dividends or other distributions, if any, in
respect of the Collateral, and shall have the right to vote such Pledged ULC
Shares and to control the direction, management and policies of the ULC issuing
such Pledged ULC Shares to the same extent as such Grantor would if such Pledged
ULC Shares were not pledged to the Collateral Agent, for and on behalf of itself
and for the ratable benefit of the Buyers, or to any other Person pursuant
hereto.  To the extent any provision hereof would have the effect of
constituting the Collateral Agent or any Buyer to be a member or shareholder of
the ULC prior to such time, such provision shall be severed herefrom and be
ineffective with respect to the relevant Pledged ULC Shares without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral other
than Pledged ULC Shares.  Notwithstanding anything herein to the contrary
(except to the extent, if any, that the Collateral Agent, the Buyers or any of
their respective successors or assigns hereafter expressly becomes a registered
member or shareholder of any ULC), neither the Collateral Agent, the Buyers nor
any of their respective successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any ULC.  Except upon
the exercise by the Collateral Agent, for and on behalf of itself and the
Buyers, or other Persons, of rights to sell or otherwise dispose of Pledged ULC
Shares or other remedies following the occurrence and during the continuance of
an Event of Default, each Grantor shall not cause or permit, or enable any ULC
in which it holds Pledged ULC Shares to cause or permit, the Collateral Agent or
any Buyer to: (a) be registered as a member or shareholder of such ULC, (b) have
any notation entered in its favour in the share register of such ULC, (c) be
held out as a member or shareholder of such ULC, (d) receive, directly or
indirectly, any dividends, property or other distributions from such ULC by
reason of the Collateral Agent, the Buyers or other Person holding a security
interest in the Pledged ULC Shares, or (e) act as a member or shareholder of
such ULC, or exercise any rights of a member or shareholder of such ULC,
including the right to attend a meeting of such ULC or vote the shares of such
ULC

 

SECTION 3.                                      Security Interest in Trademarks
and Trademark Licenses. As security for the payment and performance of the
Obligations, each Grantor hereby creates in favour of the Collateral Agent, a
security interest in and to, all of the Grantors’ Trademarks and

 

8

--------------------------------------------------------------------------------


 

Trademark Licenses now owned or subsequently acquired, by way of amalgamation or
otherwise, and at any time and from time to time existing or in which each such
Grantor now has or acquires any right, interest or title and all Proceeds
therefrom. The parties agree that for the purposes of this Agreement (other than
Section 2) such Trademarks and Trademark Licenses and the Proceeds therefrom
shall form part of the Collateral.

 

SECTION 4.                                      Security for Obligations.  The
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the following obligations, whether direct or
indirect, absolute or contingent, and whether now existing or hereafter incurred
(collectively, the “Obligations”):

 

(a)                                  for so long as the Notes are outstanding,
(i) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, and (ii) in the case
of any Guarantors, the payment by such Guarantors, as and when due and payable,
of all “Guaranteed Obligations” under (and as defined in) the Guaranty,
including, without limitation, in both cases, (A) all principal of and interest
on the Notes (including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding of any Grantor or Guarantor, whether
or not the payment of such interest is unenforceable or is not allowable due to
the existence of such Insolvency Proceeding), and (B) all fees, interests,
premiums, penalties, contract causes of action, costs, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents; and

 

(b)                                 for so long as the Notes are outstanding,
the due performance and observance by each Grantor and Guarantor of all of its
other obligations from time to time existing in respect of any of the
Transaction Documents, including without limitation, with respect to any
conversion or redemption rights of the Buyers under the Notes.

 

SECTION 5.                                Representations and Warranties.  Each
Grantor represents and warrants as of the date of this Agreement as follows:

 

(a)                                  Schedule I hereto sets forth (i) the exact
legal name of each Grantor (including any French name of such Grantor) and (ii)
the jurisdiction of incorporation, organization or formation and the
organizational identification number of each Grantor in such jurisdiction.  The
information set forth in Schedule I hereto with respect to such Grantor is true
and accurate in all respects.  Such Grantor has not previously changed its name,
jurisdiction of organization or organizational identification number from those
set forth in Schedule I hereto except as disclosed in Schedule I hereto.

 

(b)                                 Except as disclosed on Schedule VI, there is
no pending or, to its knowledge, written notice threatening any action, suit,
proceeding or claim affecting any Grantor before any Governmental Authority or
any arbitrator, or any order, judgment or award issued by any Governmental
Authority or arbitrator, in each case, that may adversely affect the grant by
any Grantor, or the perfection, of the security interest purported to be created
hereby in the Collateral, or the exercise by the Collateral Agent of any of its
rights or remedies hereunder.

 

9

--------------------------------------------------------------------------------


 

(c)                                  All federal, state, provincial and local
tax returns and other reports required by applicable law to be filed by any
Grantor have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon any Grantor or any
property of any Grantor (including, without limitation, all federal income and
social security taxes on employees’ wages) and which have become due and payable
on or prior to the date hereof have been paid, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
generally accepted accounting principles consistently applied (“GAAP”).

 

(d)                                 All Collateral of each Grantor now existing
are, and all Collateral of each Grantor hereafter existing will be, located
and/or based at the addresses specified therefor in Schedule III hereto, except
that each Grantor will give the Collateral Agent written notice of any change in
the location of any such Collateral within 20 days of such change, other than to
locations set forth on Schedule III hereto (or a new Schedule III delivered by
Grantors to Collateral Agent from time to time), and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon or will take such actions pursuant to Section 6(m).  Each
Grantor’s principal place of business and chief executive office, the place
where each Grantor keeps its books and records and all originals of all Chattel
Paper are located at the addresses specified therefor in Schedule III hereto. 
None of the Accounts is evidenced by Instruments.  Set forth in Schedule IV
hereto is a complete and accurate list, as of the date of this Agreement, of (i)
each Instrument owned by each Grantor and (ii) each Deposit Account, Securities
Account and Futures Account of each Grantor, together with the name and address
of each institution at which each such account is maintained, the account number
for each such account and a description of the purpose of each such account.  As
of the date hereof, Schedule IV hereto shall reflect the certificate numbers for
the Securities.  All Certificated Securities that form part of the Collateral
have been delivered to the Collateral Agent in accordance with Section 68 of the
STA in bearer form, or in registered form duly endorsed in blank to the
Collateral Agent, allowing the Collateral Agent to obtain Control (within the
meaning of the STA) over such Certificated Securities. No Uncertificated
Securities form part of the Collateral. Each of the partnership agreements,
articles of association or other constating documents, as applicable, of each
issuer of Investment Property which is a partnership or limited liability
company and which interest in such partnership or limited liability company may
form part of the Collateral expressly states that such interest thereof is a
“Security” for the purposes of the STA. Set forth in Schedule II hereto is a
complete and correct list of each trade name used by each Grantor and the name
of, and each trade name used by, each person from which each Grantor has
acquired any substantial part of the Collateral.

 

(e)                                  Each Grantor has delivered to the
Collateral Agent complete and correct copies of each License described in
Schedule II hereto, including all schedules and exhibits thereto, which
represent all of the Licenses existing on the date of this Agreement.  Each such
License sets forth the entire agreement and understanding of the parties thereto
relating to the subject matter thereof, and there are no other agreements,
arrangements or understandings, written or oral, relating to the matters covered
thereby or the rights of such Grantor or any of its affiliates in respect
thereof.  Each material License now existing is, and any material License
entered into in the future will be, the legal, valid and binding obligation of
the parties thereto, enforceable against such parties in accordance with its
terms.  No default under any material

 

10

--------------------------------------------------------------------------------


 

License by any such party has occurred and is continuing, nor does any defense,
offset, deduction or counterclaim exist thereunder in favour of any such party
(other than pursuant to contractual terms allocating economic benefits between
the parties thereto, which are described on Schedule 5(e).

 

(f)                                    Each Grantor owns and controls, or
otherwise possesses adequate rights to use, all Industrial Designs, Trademarks,
Patents and Copyrights, which are the only industrial designs, trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, and rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date hereof. 
Schedule II hereto sets forth a true and complete list of all registered
Industrial Designs and Copyrights, issued Patents, Trademarks and Licenses owned
or used by each Grantor as of the date hereof.  To the best knowledge of each
Grantor, all such Intellectual Property of each Grantor is subsisting and in
full force and effect, has not been adjudged invalid or unenforceable, is valid
and enforceable and has not been abandoned in whole or in part.  Except as set
forth in Schedule II, no such Intellectual Property is the subject of any
licensing or franchising agreement.  Each Grantor has no knowledge of any
conflict with the rights of others to any such Intellectual Property and, to the
best knowledge of each Grantor, each Grantor is not now infringing or in
conflict with any such rights of others in any material respect, and to the best
knowledge of each Grantor, no other Person is now infringing or in conflict in
any material respect with any such properties, assets and rights owned or used
by each Grantor.  No Grantor has received any notice that it is violating or has
violated the trademarks, patents, copyrights, inventions, trade secrets,
proprietary information and technology, know-how, formulae, rights of publicity
or other intellectual property rights of any third party.

 

(g)                                 Each Grantor is and will be at all times the
sole and exclusive owner of, or otherwise has and will have adequate rights in,
the Collateral free and clear of any Liens, except for Permitted Liens.  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording or filing office
except such as (i) may have been filed in favour of the Collateral Agent and/or
the Buyers relating to this Agreement or the other Security Documents or (ii)
are described on Schedule 5(g) hereto.

 

(h)                                 The exercise by the Collateral Agent of any
of its rights and remedies hereunder will not contravene any law or any
contractual restriction binding on or otherwise affecting any Grantor or any of
its properties and will not result in or require the creation of any Lien, upon
or with respect to any of its properties.

 

(i)                                     No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority, is
required for (i) the grant by each Grantor, or the perfection, of the security
interest purported to be created hereby in the Collateral, or (ii) the exercise
by the Collateral Agent of any of its rights and remedies hereunder, except
(A) for the filing under the PPSA as in effect in the applicable jurisdiction of
the financing statements described in Schedule V hereto (or a new Schedule V
delivered by Grantors to Collateral Agent from time to time), all of which
financing statements have been duly filed and are in full force and effect or
will be duly filed and in full force and effect, (B) with respect to Deposit
Accounts located in the United States, and all cash and other property from time
to time deposited therein, for the execution of a control agreement with the
depository institution with which such account

 

11

--------------------------------------------------------------------------------


 

is maintained, as provided in Section 6(i), (C) with respect to the filing of
this Agreement or the applicable Intellectual Property Security Agreement in the
form of Exhibit A hereto in the Canadian Intellectual Property Office, the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable (D) with respect to the perfection of the security interest
created hereby in foreign Intellectual Property and Licenses, for registrations
and filings in jurisdictions located outside of Canada and the United States and
covering rights in such jurisdictions relating to such foreign Intellectual
Property, (E) with respect to Investment Property constituting Certificated
Securities, such items shall be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent; (F) with respect to Investment Property constituting Uncertificated
Securities, the applicable Grantor will cause the issuer thereof either (i) to
register the Collateral Agent as the registered owner of such security or
(ii) to agree in an authenticated record with such Grantor and the Collateral
Agent that such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Collateral Agent; (G) with respect to Securities Accounts, Security
Entitlements, Futures Accounts and Futures Contracts, the applicable Grantor
shall, in the case of Securities Accounts and Security Entitlements cause the
Securities Intermediary or the Entitlement Holder, as applicable, either (i) to
register the Collateral Agent as the registered owner of such Securities Account
or Security Entitlement, as applicable or (ii) to agree in an authenticated
record with such Grantor and the Collateral Agent that such Securities
Intermediary or the Entitlement Holder, as applicable, will comply with
instructions with respect to such Securities Account or Security Entitlement
originated by the Collateral Agent without further consent of such Grantor, such
authenticated record to be in form and substance satisfactory to the Collateral
Agent and, in the case of Futures Accounts and Futures Contracts, cause the
Futures Intermediary with respect to each Futures Contract to agree to an
authenticated record with such Grantor and the Collateral Agent that such
Futures Intermediary will apply any value distributed on account of the Futures
Contract as directed by the Collateral Agent, without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Collateral Agent; (H) unless otherwise consented to by the Collateral Agent,
with respect to Deposit Accounts, all such accounts shall be maintained with a
bank (the “Pledged Account Bank”) that has agreed, in a record authenticated by
the Grantor, the Collateral Agent and the Pledged Account Bank, to (i) comply
with instructions originated by the Collateral Agent during the pendency of an
Event of Default directing the disposition of funds in the Deposit Account
without the further consent of the Grantor and (ii) waive or subordinate in
favour of the Collateral Agent all claims of the Pledged Account Bank to the
Collateral in the account; (I) with respect to letters of credit, each Grantor
shall cause the issuer of each underlying letter of credit to consent to the
assignment thereof to the Collateral Agent.; and (J) for the Collateral Agent
having possession of all Instruments constituting Collateral (subclauses (A),
(B), (C), (D), (E), (F), G), (H), (I) and (J) each a “Perfection Requirement”
and collectively, the “Perfection Requirements”).

 

(j)                                     This Agreement creates in favour of the
Collateral Agent a legal, valid and enforceable security interest in the
Collateral, as security for the Obligations.  The performance of the Perfection
Requirements results in the perfection of such security interests.  Such
security interests are, or in the case of Collateral in which any Grantor
obtains rights after the date hereof,

 

12

--------------------------------------------------------------------------------


 

will be, perfected, first priority security interests, subject only to Permitted
Liens (other than Liens securing Permitted Indebtedness, excluding for this
purpose Permitted Subordinated Indebtedness and the Subordinated Notes (as
defined in the Securities Purchase Agreement), which shall be subordinate to
Collateral Agent’s security interest in the Collateral).  Such recordings and
filings and all other action necessary to perfect and protect such security
interest have been duly taken or will be taken pursuant to Section 6(m), and, in
the case of Collateral in which any Grantor obtains rights after the date
hereof, will be duly taken, except for the Collateral Agent’s having possession
of all Instruments constituting Collateral after the date hereof and the other
actions, filings and recordations described above, including the Perfection
Requirements.

 

(k)                                  All of the pledged Securities and Capital
Stock (the “Pledged Equity”) is presently owned by the applicable Grantor as set
forth in Schedule IV, and is presently represented by the certificates listed on
Schedule IV hereto.  As of the date hereof, there are no existing options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Equity other than as contemplated and permitted by the Transaction
Documents.  Each Grantor is the sole holder of record and the sole beneficial
owner of the Pledged Equity, as applicable.  None of the Pledged Equity has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject.  The Pledged Equity constitutes 100% or such other
percentage as set forth of Schedule IV of the issued and outstanding shares of
Capital Stock of the applicable Pledged Entity.

 

(l)                                     Each Grantor hereby represents and
warrants as of the date first written above as follows:

 

(i)                                     Such Grantor (A) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute and deliver this Agreement and each
other Transaction Document to which such Grantor is a party, and to consummate
the transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

 

(ii)                                  The execution, delivery and performance by
each Grantor of this Agreement and each other Transaction Document to which such
Grantor is a party (A) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action, (B) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on such
Grantor or its properties do not and will not result in or require the creation
of any lien (other than pursuant to any Transaction Document) upon or with
respect to any of its properties, and (C) to such Grantor’s knowledge, do not
and will not result in any default, noncompliance, suspension, revocation,
impairment,

 

13

--------------------------------------------------------------------------------


 

forfeiture or nonrenewal of any material permit, license, authorization or
approval applicable to it or its operations or any of its properties.

 

(iii)                               Each of this Agreement and the other
Transaction Documents to which any Grantor is or will be a party, when
delivered, will be, a legal, valid and binding obligation of the Grantor,
enforceable against such Grantor in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, suretyship or other similar laws and equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(iv)                              There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

SECTION 6.                                Covenants as to the Collateral.  So
long as any of the Obligations shall remain outstanding, unless the Collateral
Agent shall otherwise consent in writing:

 

(a)                                  Further Assurances.  Each Grantor will at
its expense, at any time and from time to time, promptly execute and deliver all
further instruments and documents and take all further action that the
Collateral Agent may reasonably request in order to:  (i) perfect and protect
the security interest purported to be created hereby; (ii) enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Collateral; or (iii) otherwise effect the purposes of this Agreement,
including, without limitation:  (A) marking conspicuously all Chattel Paper and
each License and, at the request of the Collateral Agent, each of its records
pertaining to the Collateral with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such Chattel Paper, License or
Collateral is subject to the security interest created hereby, (B)  delivering
and pledging to the Collateral Agent each Security or other Instrument, now or
hereafter owned by any Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that any
Grantor’s signature is required thereon) or authenticating the filing of, such
financing statements, or financing change statements, as may be necessary or 
that the Collateral Agent may reasonably request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral in each case as the Collateral Agent may reasonably request,
all in reasonable detail, (E) if any Collateral shall be in the possession of a
third party, notifying such Person of the Collateral Agent’s security interest
created hereby and obtaining a written acknowledgment from such Person that such
Person holds possession of the Collateral for the benefit of the Collateral
Agent, which such written acknowledgement shall be in form and substance
reasonably satisfactory to the Collateral Agent, (F) upon the acquisition after
the date hereof by any Grantor of motor vehicle or Equipment identified by a
serial number or a vehicle identification number (other than a motor vehicle or
Equipment that is subject to a purchase money security interest), the Grantor
shall provide a list of the serial numbers and vehicle identification numbers
thereof; and (G) taking all actions required by any earlier versions of the PPSA
or by other law, as applicable, under any relevant PPSA, or by other law as
applicable in any foreign jurisdiction.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Location of Collateral.  Each Grantor will
keep the Collateral (i) at the locations specified therefor on Schedule III
hereto, or (ii) at such other locations set forth on Schedule III (or a new
Schedule III delivered by Grantors to Collateral Agent from time to time) and
with respect to which the Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, or (iii) at such other locations,
provided that within 20 days following the relocation of Collateral to such
other location or the acquisition of Collateral, Grantor shall deliver to the
Collateral Agent a new Schedule III indicating such new locations.

 

(c)                                  Condition of Equipment.  Each Grantor will
maintain or cause the Equipment (necessary or useful to its business) to be
maintained and preserved in good condition, repair and working order, ordinary
wear and tear excepted, and will forthwith, or in the case of any loss or damage
to any Equipment of any Grantor within a commercially reasonable time after the
occurrence thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith which are necessary or desirable,
consistent with past practice, or which the Collateral Agent may reasonably
request to such end.  Any Grantor will promptly furnish to the Collateral Agent
a statement describing in reasonable detail any such loss or damage in excess of
$250,000 per occurrence to any Equipment.

 

(d)                                 Taxes, Etc.  Each Grantor agrees to pay
promptly when due all property and other taxes, assessments and governmental
charges or levies imposed upon, and all claims (including claims for labor,
materials and supplies) against, the Collateral, except to the extent the
validity thereof is being contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves in accordance with GAAP have
been set aside for the payment thereof.

 

(e)                                  Insurance.

 

(i)                                     Each Grantor will, at its own expense,
maintain insurance (including, without limitation, commercial general liability
and property insurance) with respect to the Collateral in such amounts, against
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any Governmental Authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and in
any event, in amount, adequacy and scope reasonably satisfactory to the
Collateral Agent.  Each such policy for liability insurance shall provide for
all losses to be paid on behalf of the Collateral Agent and any Grantor as their
respective interests may appear, and each policy for property damage insurance
shall provide for all losses to be adjusted with, and paid directly to, the
Collateral Agent.  Each such policy shall in addition (A) name the Collateral
Agent as an additional insured party and loss payee thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as its
interest may appear, (B) contain an agreement by the insurer that, following and
during the continuance of an Event of Default, any loss thereunder shall be
payable to the Collateral Agent in its capacity as agent notwithstanding any
action, inaction or breach of representation or warranty by any Grantor,
(C) provide that there shall be no recourse against the Collateral Agent for
payment of premiums or other amounts with respect thereto, and (D) provide that
at least 30 days’ prior written notice of cancellation, lapse, expiration or
other adverse change shall be given to the Collateral Agent by the insurer.  Any
Grantor will, if so

 

15

--------------------------------------------------------------------------------


 

requested by the Collateral Agent, deliver to the Collateral Agent original or
duplicate policies of such insurance and, as often as the Collateral Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Any Grantor will also, at the request of the Collateral Agent,
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment.

 

(ii)                                  Reimbursement under any liability
insurance maintained by any Grantor pursuant to this Section 6(e) may be paid
directly to the Person who shall have incurred liability covered by such
insurance.  In the case of any loss involving damage to Collateral, any Grantor
will make or cause to be made the necessary repairs to or replacements of such
Collateral, and any proceeds of insurance maintained by any Grantor pursuant to
this Section 6(e) shall be paid to said Grantor as reimbursement for the costs
of such repairs or replacements.

 

(iii)                               Notwithstanding subsection (e)(ii) above,
following and during the continuance of an Event of Default, all insurance
payments in respect of such Collateral shall be paid to the Collateral Agent and
applied as specified in Section 8(b) hereof.

 

(f)                                    Provisions Concerning the Accounts and
the Licenses.

 

(i)                                     Each Grantor will (A) give the
Collateral Agent at least 30 days’ prior written notice of any change in such
Grantor’s name (including the addition of any French name), identity or
organizational structure, (B) maintain its jurisdiction of incorporation,
organization or formation, principal place of business and chief executive
office as set forth in Schedule I and Schedule III hereto, (C) immediately
notify the Collateral Agent upon obtaining an organizational identification
number, if on the date hereof such Grantor did not have such identification
number, and (D) keep adequate records concerning the Accounts and Chattel Paper
and permit representatives of the Collateral Agent during normal business hours
on reasonable notice to such Grantor, to inspect and make abstracts from such
records and Chattel Paper.

 

(ii)                                  Each Grantor will, except as otherwise
provided in this subsection (f), continue to collect, at its own expense, all
amounts due or to become due under the Accounts.  In connection with such
collections, any Grantor may (and, at the Collateral Agent’s direction, will)
take such action as any Grantor or the Collateral Agent may deem necessary or
advisable to enforce collection or performance of the Accounts; provided,
however, that the Collateral Agent shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default, to notify the
account debtors or obligors under any Accounts of the assignment of such
Accounts to the Collateral Agent and to direct such account debtors or obligors
to make payment of all amounts due or to become due to any Grantor thereunder
directly to the Collateral Agent or its designated agent and, upon such
notification and at the expense of any Grantor and to the extent permitted by
applicable law, to enforce collection of any such Accounts and to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as any Grantor might have done.  After receipt by any Grantor of a notice
from the Collateral Agent that the Collateral Agent has notified, intends to
notify, or has enforced or intends to enforce any Grantor’s rights against the
account debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by any Grantor in respect of the Accounts shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be

 

16

--------------------------------------------------------------------------------


 

segregated from other funds of any Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
endorsement) to be applied as specified in Section 8(b) hereof, and (B) no
Grantor will adjust, settle or compromise the amount or payment of any Account
or release wholly or partly any account debtor or obligor thereof or allow any
credit or discount thereon.  In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (with the consent
or at the direction of the Requisite Holders) direct any or all of the banks and
financial institutions with which any Grantor either maintains a Deposit Account
or a lockbox or deposits the proceeds of any Accounts to send immediately to the
Collateral Agent by wire transfer (to such account as the Collateral Agent shall
specify, or in such other manner as the Collateral Agent shall direct) all or a
portion of the Securities, Money, investments and other items held by such
institution for the benefit of said Grantor.  Any such Securities, Money,
investments and other items so received by the Collateral Agent shall be applied
as specified in accordance with Section 8(b) hereof.

 

(iii)                               Upon the occurrence and during the
continuance of any breach or default under any material License referred to in
Schedule II hereto by any party thereto other than any Grantor, each Grantor
party thereto will, promptly after obtaining knowledge thereof, give the
Collateral Agent written notice of the nature and duration thereof, specifying
what action, if any, it has taken and proposes to take with respect thereto and
thereafter will take reasonable steps to protect and preserve its rights and
remedies in respect of such breach or default, or will obtain or acquire an
appropriate substitute License.

 

(iv)                              Each Grantor will, at its expense, promptly
deliver to the Collateral Agent a copy of each notice or other communication
received by it by which any other party to any material License referred to in
Schedule II hereto purports to exercise any of its rights or affect any of its
obligations thereunder, together with a copy of any reply by such Grantor
thereto.

 

(v)                                 Each Grantor will exercise promptly and
diligently each and every right which it may have under each material License
(other than any right of termination) and will duly perform and observe in all
respects all of its obligations under each material License and will take all
action reasonably necessary to maintain such Licenses in full force and effect. 
No Grantor will, without the prior written consent of the Collateral Agent,
cancel, terminate, amend or otherwise modify in any respect, or waive any
provision of, any material License referred to in Schedule II hereto.

 

(g)                                 Transfers and Other Liens.

 

(i)                                     No Grantor will sell, assign (by
operation of law or otherwise), lease, license, exchange or otherwise transfer
or dispose of any of the Collateral, except (A) Inventory in the ordinary course
of business, and (B) non-material worn out or obsolete assets, not necessary to
the business.

 

(ii)                                  No Grantor will create, suffer to exist or
grant any Lien upon or with respect to any Collateral other than a Permitted
Lien.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Intellectual Property.

 

(i)                                     If applicable, any Grantor shall, upon
the Collateral Agent’s written request, duly execute and deliver the applicable
Intellectual Property Security Agreement in the form attached hereto as
Exhibit A.  Each Grantor (either itself or through licensees) will, and will
cause each licensee thereof to, take all action necessary to maintain all of the
material Intellectual Property in full force and effect, including, without
limitation, using the proper statutory notices and markings and using the
material Trademarks on each applicable trademark class of goods in order to so
maintain such Trademarks in full force and free from any claim of abandonment
for non-use, and each Grantor will not (nor permit any licensee thereof to) do
any act or knowingly omit to do any act whereby any material Intellectual
Property may become invalidated.  Each Grantor will cause to be taken all
necessary steps in any proceeding before the Canadian Intellectual Property
Office, the United States Patent and Trademark Office and the United States
Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the material
Intellectual Property (other than the Intellectual Property described in the
proviso to the immediately preceding sentence), including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and payment of maintenance
fees, filing fees, taxes or other governmental fees.  If any material
Intellectual Property (other than Intellectual Property described in the proviso
to the first sentence of subsection (i) of this clause (h)) is infringed,
misappropriated, diluted or otherwise violated in any material respect by a
third party, each Grantor shall (x) upon learning of such infringement,
misappropriation, dilution or other violation, promptly notify the Collateral
Agent and (y) to the extent any Grantor shall deem appropriate under the
circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Each Grantor
shall furnish to the Collateral Agent from time to time upon its request
statements and schedules further identifying and describing the Intellectual
Property and Licenses and such other reports in connection with the Intellectual
Property and Licenses as the Collateral Agent may reasonably request, all in
reasonable detail.  Promptly upon request of the Collateral Agent, following
receipt by the Collateral Agent of any such statements, schedules or reports,
each Grantor shall modify this Agreement by amending Schedule II hereto, as the
case may be, to include any Intellectual Property and License, as the case may
be, which becomes part of the Collateral under this Agreement and shall execute
and authenticate such documents and do such acts as shall be necessary or, in
the reasonable judgment of the Collateral Agent, desirable to subject such
Intellectual Property and Licenses to the Lien and security interest created by
this Agreement.  Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, no Grantor may
abandon or otherwise permit any Intellectual Property to become invalid without
the prior written consent of the Collateral Agent, and if any Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, each Grantor will take such action as the
Collateral Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.

 

(ii)                                  In no event shall any Grantor, either
itself or through any agent, employee, licensee or designee, file an application
for the registration of any Trademark, Copyright or Industrial Design, or
issuance of any Patent with the Canadian Intellectual Property

 

18

--------------------------------------------------------------------------------


 

Office, the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, or in any similar office or agency of Canada,
the United States or any country or any political subdivision thereof unless it
gives the Collateral Agent prior written notice thereof.  Upon request of the
Collateral Agent, any Grantor shall execute, authenticate and deliver any and
all assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest hereunder in such Intellectual Property and Intangibles of any Grantor
relating thereto or represented thereby, and each Grantor hereby appoints the
Collateral Agent its attorney-in-fact to execute and/or authenticate and file
all such writings for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed, and such power (being coupled with an interest)
shall be irrevocable until the indefeasible payment in full in cash of all of
the Obligations in full.

 

(i)                                     Deposit, Futures and Securities
Accounts.  Within thirty (30) days following the date hereof, each Grantor shall
cause each bank and other financial institution with an account referred to in
Schedule IV hereto to execute and deliver to the Collateral Agent a control
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, duly executed by each Grantor and such bank or financial institution, or
enter into other arrangements in form and substance satisfactory to the
Collateral Agent, pursuant to which such institution shall irrevocably agree,
inter alia, that (i) it will comply at any time with the instructions originated
by the Collateral Agent to such bank or financial institution directing the
disposition of Money, Investment Property and other items from time to time
credited to such account, without further consent of any Grantor, which
instructions the Collateral Agent will not give to such bank or other financial
institution in the absence of a continuing Event of Default, (ii) all Investment
Property and other items of each Grantor deposited with such institution shall
be subject to a perfected, first priority security interest in favour of the
Collateral Agent, (iii) any right of set off (other than recoupment of standard
fees), banker’s Lien or other similar Lien, security interest or encumbrance
shall be fully waived as against the Collateral Agent, and (iv) upon receipt of
written notice from the Collateral Agent during the continuance of an Event of
Default, such bank or financial institution shall immediately send to the
Collateral Agent by wire transfer (to such account as the Collateral Agent shall
specify, or in such other manner as the Collateral Agent shall direct) all such
Money, the value of any Investment Property and other items held by it.  Without
the prior written consent of the Collateral Agent, each Grantor shall not make
or maintain any Deposit Account, Futures Account or Securities Account except
for the accounts set forth in Schedule IV hereto.  The provisions of this
paragraph 6(i) shall not apply to Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of each Grantor’s salaried or hourly employees.

 

(j)                                     Motor Vehicles.

 

(i)                                     Upon the Collateral Agent’s written
request, each Grantor shall deliver to the Collateral Agent particulars of
serial numbers or vehicle identification numbers of all motor vehicles or other
Equipment identified by such numbers with an individual value in excess of
$50,000, and hereby consents to the filing of financing statements in respect
thereof.

 

(ii)                                  Each Grantor hereby appoints the
Collateral Agent as its attorney-in-fact, effective the date hereof and
terminating upon the termination of this Agreement, for the

 

19

--------------------------------------------------------------------------------


 

purpose of (A) executing on behalf of and filing such financing statements or
financing changes statements to create a perfected Lien in favour of the
Collateral Agent in serial numbered goods or motor vehicles or other Equipment
identified by a serial number or vehicle identification number now owned or
hereafter acquired by such Grantor to be perfected, and (B) executing such other
documents and instruments on behalf of, and taking such other action in the name
of, such Grantor as the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof.  This appointment as attorney-in-fact is coupled
with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.

 

(iii)                               Any certificates of title or ownership
delivered pursuant to the terms hereof shall be accompanied by odometer
statements for each motor vehicle covered thereby.

 

(k)                                  Control.  .  Each Grantor hereby agrees to
take any or all action that may be necessary or that the Collateral Agent may
reasonably request in order for the Collateral Agent to obtain Control in
accordance with the STA with respect to Securities, Securities Accounts, and
Security Entitlements.

 

(l)                                     Inspection and Reporting.  Each Grantor
shall permit the Collateral Agent and each Buyer, or any agent or
representatives thereof or such professionals or other Persons as the Collateral
Agent or any Buyer may designate, during normal business hours, after reasonable
notice in the absence of an Event of Default and not more than once a year in
the absence of an Event of Default, (i) to examine and make copies of and
abstracts from any Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, Instruments,
Accounts, Inventory and other assets of any Grantor from time to time, and
(iv) to conduct audits, physical counts, appraisals and/or valuations, and
examinations at the locations of any Grantor.  Each Grantor shall also permit
the Collateral Agent and each Buyer, or any agent or representatives thereof or
such professionals or other Persons as the Collateral Agent may designate to
discuss such Grantor’s affairs, finances and accounts with any of its directors,
officers, managerial employees, independent accountants or any of its other
professional representatives.

 

(m)                               Future Subsidiaries.  Future Subsidiaries.  If
(A) any Inactive Subsidiary shall, after the date hereof, acquire any assets,
incur any liabilities or engage in any business, simultaneously with the
acquisition of such assets, incurrence of such liabilities or undertaking of
such business, or (B) any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation or acquisition of such Subsidiary,
Grantors (i) shall cause such Inactive Subsidiary or Subsidiary to become a
party to this Agreement as an additional “Grantor” hereunder, (ii) shall deliver
to the Collateral Agent revised Schedules to this Agreement, as appropriate,
(iii) shall cause such Inactive Subsidiary or Subsidiary to duly execute and
deliver a guaranty of the Obligations in favour of the Collateral Agent in form
and substance reasonably acceptable to the Collateral Agent, and (iv) shall
cause such Inactive Subsidiary or Subsidiary to duly execute and/or deliver such
opinions of counsel and other documents, in form and substance reasonably
acceptable to the Collateral Agent, as the Collateral Agent shall reasonably
request with respect thereto; provided, that no Grantor shall pledge Capital
Stock in excess of shares representing 100% of the nonvoting Capital Stock and
65% of the total combined voting power of all classes of Capital Stock entitled
to vote of any and all Persons now or hereafter existing

 

20

--------------------------------------------------------------------------------


 

who is a Subsidiary organized under the laws of a jurisdiction other than the
United States, any states thereof or the District of Columbia (a “Foreign
Subsidiary”), if such action would result in material adverse, incremental tax
liabilities to such Grantor under Section 956 of the IRC.  Each Grantor hereby
authorizes Collateral Agent to attach such revised Schedules to this Agreement
and agrees that all Pledged Equity listed on any revised Schedule delivered to
Collateral Agent shall for all purposes hereunder be considered Collateral.  The
Grantors agree that the pledge of the shares of Capital Stock acquired by a
Grantor of Foreign Subsidiary may be supplemented by one or more separate pledge
agreements, deeds of pledge, share charges, or other similar agreements or
instruments, executed and delivered by the relevant Grantor in favour of the
Collateral Agent, which pledge agreements will provide for the pledge of such
shares of Capital Stock in accordance with the laws of the applicable foreign
jurisdiction.  With respect to such shares of Capital Stock, the Collateral
Agent may, at any time and from time to time, in its sole discretion, take
actions in such foreign jurisdictions that will result in the perfection of the
Lien created in such shares of Capital Stock.

 

SECTION 7.                                Additional Provisions Concerning the
Collateral.

 

(a)                                  To the maximum extent permitted by
applicable law, and for the purpose of taking any action that the Collateral
Agent may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement, each Grantor hereby (i) authorizes the Collateral Agent, in
connection with the perfection of the security interests hereunder, to execute
any such agreements, instruments or other documents in such Grantor’s name and
to file such agreements, instruments or other documents in such Grantor’s name
and in any appropriate filing office, (ii) authorizes the Collateral Agent at
any time and from time to time to file one or more financing statements or
financing changes statements relating to the Collateral (including, without
limitation, any such financing statements that (A) describe the Collateral as
“all assets” or “all personal property” (or words of similar effect) or that
describe or identify the Collateral by type or in any other manner as the
Collateral Agent may determine regardless of whether any particular asset of
such Grantor falls within the scope of the PPSA or whether any particular asset
of such Grantor constitutes part of the Collateral, and (B) contain any other
information required by the PPSA for the sufficiency or filing office acceptance
of any financing statement or financing change statement, including, without
limitation, whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor) and
(iii) ratifies such authorization to the extent that the Collateral Agent has
filed any such financing or continuation statements, or amendments thereto,
prior to the date hereof.  A photocopy or other reproduction of this Agreement
or any financing statement or financing change statement covering the Collateral
or any part thereof shall be sufficient as a financing statement or financing
change statement where permitted by law.

 

(b)                                 Each Grantor hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof, as its attorney-in-fact and
proxy, with full authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, from time to time in the Collateral Agent’s
discretion, so long as an Event of Default shall have occurred and is
continuing, to take any action and to execute any instrument which the
Collateral Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of each Grantor under
Section 6 hereof), including, without limitation, (i) to obtain and adjust
insurance required to be paid to the Collateral Agent pursuant to
Section 6(e) hereof,

 

21

--------------------------------------------------------------------------------


 

(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection of any Collateral or otherwise to enforce the rights of the
Collateral Agent and the Buyers with respect to any Collateral, and (v) to
execute assignments, licenses and other documents to enforce the rights of the
Collateral Agent and the Buyers with respect to any Collateral.  This power is
coupled with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full in cash.

 

(c)                                  For the purpose of enabling the Collateral
Agent to exercise rights and remedies hereunder, at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Collateral Agent and any
officer or agent thereof, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property (subject, in the case of Trademarks owned by such Grantor,
to sufficient rights to quality control and inspection in favour of such Grantor
to avoid the risk of invalidation of such Trademarks) now owned or hereafter
acquired by such Grantor, wherever the same may be located, including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.  Notwithstanding anything contained herein to the contrary,
but subject to the provisions of the Securities Purchase Agreement that limit
the right of any Grantor to dispose of its property, and Section 6(g) and
Section 6(h) hereof, so long as no Event of Default shall have occurred and be
continuing, any Grantor may exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of its business.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall from time to time, upon the request of any Grantor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, which such Grantor shall have certified are appropriate (in
such Grantor’s judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to this clause (c) as
to any Intellectual Property).  Further, upon the indefeasible payment in full
in cash of all of the Obligations, the Collateral Agent (subject to
Section 11(e) hereof) shall release and reassign to each Grantor all of the
Collateral Agent’s right, title and interest in and to the Intellectual Property
and the Licenses all without recourse, representation or warranty whatsoever. 
The exercise of rights and remedies hereunder by the Collateral Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by each Grantor in accordance with the second sentence of this clause
(c).  Each Grantor hereby releases the Collateral Agent from any claims, causes
of action and demands at any time arising out of or with respect to any actions
taken or omitted to be taken by the Collateral Agent under the powers of
attorney granted herein other than actions taken or omitted to be taken through
the Collateral Agent’s gross negligence or willful misconduct, as determined by
a final determination of a court of competent jurisdiction.

 

(d)                                 If any Grantor fails to perform any
agreement or obligation contained herein, the Collateral Agent may itself
perform, or cause performance of, such agreement or obligation, in the name of
such Grantor or the Collateral Agent, and the expenses of the

 

22

--------------------------------------------------------------------------------


 

Collateral Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 8 hereof and shall be secured by the Collateral.

 

(e)                                  The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers.  Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

 

(f)                                    Anything herein to the contrary
notwithstanding (i) each Grantor shall remain liable under the Licenses and
otherwise with respect to any of the Collateral to the extent set forth therein
to perform all of its obligations thereunder to the same extent as if this
Agreement had not been executed, (ii) the exercise by the Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its
obligations under the Licenses or otherwise in respect of the Collateral, and
(iii) the Collateral Agent shall not have any obligation or liability by reason
of this Agreement under the Licenses or with respect to any of the other
Collateral, nor shall the Collateral Agent be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

(g)                                 As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to the
applicable Grantor:

 

(i)                                     Each Grantor shall have the right, from
time to time, to vote and give consents with respect to the Pledged Equity, or
any part thereof for all purposes not inconsistent with the provisions of this
Agreement, the Securities Purchase Agreement or any other Transaction Document;
provided, however, that no vote shall be cast, and no consent shall be given or
action taken, which would have the effect of impairing the position or interest
of Collateral Agent in respect of the Pledged Equity or which would authorize,
effect or consent to (unless and to the extent expressly permitted by the
Securities Purchase Agreement):

 

(A)                              the dissolution or liquidation, in whole or in
part, of a Pledged Entity;

 

(B)                                the consolidation or merger of a Pledged
Entity with any other Person;

 

(C)                                the sale, disposition or encumbrance of all
or substantially all of the assets of a Pledged Entity, except for Liens in
favour of Collateral Agent;

 

(D)                               any change in the authorized number of shares,
the stated capital or the authorized share capital of a Pledged Entity or the
issuance of any additional shares of its Capital Stock; or

 

(E)                                 the alteration of the voting rights with
respect to the Capital Stock of a Pledged Entity;

 

23

--------------------------------------------------------------------------------


 

(h)                                 (i)                                     Each
Grantor shall be entitled, from time to time, to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Equity to the
extent not in violation of the Securities Purchase Agreement other than any and
all: (A) dividends and interest paid or payable other than in cash in respect of
any Pledged Equity, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Equity; 
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Equity in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid-in capital
of a Pledged Entity; and (C) cash paid, payable or otherwise distributed, in
respect of principal of, or in redemption of, or in exchange for, any Pledged
Equity; provided, however, that until actually paid all rights to such
distributions shall remain subject to the Lien created by this Agreement; and

 

(ii)                                  all dividends and interest (other than
such cash dividends and interest as are permitted to be paid to any Grantor in
accordance with clause (i) above) and all other distributions in respect of any
of the Pledged Equity, whenever paid or made, shall be delivered to Collateral
Agent to hold as Pledged Equity and shall, if received by any Grantor, be
received in trust for the benefit of Collateral Agent, be segregated from the
other property or funds of such Grantor, and be forthwith delivered to
Collateral Agent as Pledged Equity in the same form as so received (with any
necessary endorsement).

 

SECTION 8.                                Remedies Upon Event of Default.  If
any Event of Default shall have occurred and be continuing:

 

(a)                                  The Collateral Agent may (with the consent
or at the direction of the Requisite Holders) exercise in respect of the
Collateral, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under the PPSA (whether or not the PPSA applies to the affected
Collateral), and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Buyers, all
payments made thereon, give all consents, waivers and ratifications in respect
thereof and otherwise act with respect thereto as though it were the outright
owner thereof, (ii) require each Grantor to, and each Grantor hereby agrees that
it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of its respective Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place or places to be
designated by the Collateral Agent that is reasonably convenient to both
parties, and the Collateral Agent may enter into and occupy any premises owned
or leased by any Grantor where the Collateral or any part thereof is located or
assembled for a reasonable period in order to effectuate the Collateral Agent’s
rights and remedies hereunder or under law, without obligation to any Grantor in
respect of such occupation, and (iii) without notice except as specified below
and without any obligation to prepare or process the Collateral for sale,
(A) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and at such price or prices and upon such
other terms as the Collateral Agent may deem commercially reasonable and/or
(B) lease, license or dispose of the Collateral or any part thereof upon such
terms as the Collateral Agent may deem commercially reasonable.  Each Grantor
agrees that, to the extent notice of sale or any other disposition of its
respective Collateral shall be required by law, at least

 

24

--------------------------------------------------------------------------------


 

ten (10) days’ notice to any Grantor of the time and place of any public sale or
the time after which any private sale or other disposition of its respective
Collateral is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale or other disposition of
any Collateral regardless of notice of sale having been given.  The Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  Each Grantor hereby
waives any claims against the Collateral Agent and the Buyers arising by reason
of the fact that the price at which its respective Collateral may have been sold
at a private sale was less than the price which might have been obtained at a
public sale or was less than the aggregate amount of the Obligations, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree, and waives all rights that any Grantor may
have to require that all or any part of such Collateral be marshaled upon any
sale (public or private) thereof.  Each Grantor hereby acknowledges that (i) any
such sale of its respective Collateral by the Collateral Agent shall be made
without warranty, (ii) the Collateral Agent may specifically disclaim any
warranties of title, possession, quiet enjoyment or the like, and (iii) such
actions set forth in clauses (i) and (ii) above shall not adversely affect the
commercial reasonableness of any such sale of Collateral.  In addition to the
foregoing, (1) upon written notice to any Grantor from the Collateral Agent
after and during the continuance of an Event of Default, such Grantor shall
cease any use of the Intellectual Property or any trademark, patent or copyright
similar thereto for any purpose described in such notice; (2) the Collateral
Agent may, at any time and from time to time after and during the continuance of
an Event of Default, upon 10 days’ prior notice to such Grantor, license,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (3) the Collateral
Agent may, at any time, pursuant to the authority granted in Section 6 hereof
(such authority being effective upon the occurrence and during the continuance
of an Event of Default), execute and deliver on behalf of such Grantor, one or
more instruments of assignment of the Intellectual Property (or any application
or registration thereof), in form suitable for filing, recording or registration
in any country.

 

(b)                                 The Collateral Agent may by appointment in
writing appoint a receiver, interim receiver, receiver and manager or agent
(each referred to as the “Receiver”) over all or any part of the Collateral, and
may remove or replace such Receiver from time to time or may institute
proceedings in any court of competent jurisdiction for the appointment of a
Receiver of the Collateral; and the term “Collateral Agent” when used in the
Remedial sections of this Agreement will include any Receiver so appointed and
the agents, officers and employees of such Receiver; and the Collateral Agent
will not be in any way responsible for any misconduct or negligence of any such
Receiver and any such Receiver shall deemed to be the agent of the Grantors and
not of the Collateral Agent. Subject to the provisions of the instrument of its
appointment, any such Receiver shall have all of the powers of the Collateral
Agent set forth in the remedial sections of this Agreement.

 

(c)                                  Any Money held by the Collateral Agent as
Collateral and all Proceeds received by the Collateral Agent in respect of any
sale of or collection from, or other realization upon, all or any part of the
Collateral shall be applied (after payment of any amounts payable to the
Collateral Agent pursuant to Section 9 hereof) by the Collateral Agent against,
all or any part

 

25

--------------------------------------------------------------------------------


 

of the Obligations in such order as provided in the Securities Purchase
Agreement and the Notes.  Any surplus of such cash or Proceeds held by the
Collateral Agent and remaining after the indefeasible payment in full in cash of
all of the Obligations shall be paid over to whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct.

 

(d)                                 In the event that the proceeds of any such
sale, collection or realization are insufficient to pay all amounts to which the
Collateral Agent and the Buyers are legally entitled, each Grantor shall be
liable for the deficiency, together with interest thereon at the highest rate
specified in the Notes for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

(e)                                  To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Collateral Agent (i) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against account debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. 
Each Grantor acknowledges that the purpose of this section is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this section.  Without limitation upon the foregoing, nothing
contained in this section shall be construed to grant any rights to any Grantor
or to impose any duties on the Collateral Agent that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this
section.

 

26

--------------------------------------------------------------------------------


 

(f)                                    The Collateral Agent shall not be
required to marshal any present or future collateral security (including, but
not limited to, this Agreement and the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of the
Collateral Agent’s rights hereunder and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights, however existing or arising.  To the extent that any Grantor lawfully
may, each Grantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Collateral Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
each Grantor hereby irrevocably waives the benefits of all such laws.

 

(g)                                 The Collateral Agent shall not be required
to make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Grantor or any other Person with respect to the payment of the
Obligations.  The Collateral Agent may grant extensions of time and other
indulgences, take and give up security, accept compositions, compound,
compromise, settle, grant releases and discharges and otherwise deal with any
Grantor or any other Person and others and with Collateral and other security as
the Collateral Agent may see fit without prejudice to the liability of any
Grantor or the Collateral Agent’s right to hold and realize the Lien granted
hereunder.  Furthermore, without limiting any other provision hereof, after and
during the continuance of an Event of Default, the Collateral Agent may demand,
collect and sue on Collateral in either a Grantor’s or the Collateral Agent’s
name, at the Collateral Agent’s option, and may endorse such Grantor’s name on
any and all cheques, commercial paper and any other Instruments pertaining to or
constituting Collateral.  Nothing herein contained shall in any way obligate the
Collateral Agent to grant, continue, renew, extend time for payment of or accept
anything which constitutes or would constitute Obligations.

 

(h)                                 The Collateral Agent may execute any of its
rights and remedies under this Agreement by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such rights and
remedies. The Collateral Agent may also from time to time, when the Collateral
Agent deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each a “Subagent”) with respect to all or any part of the collateral; provided
that no such Subagent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Collateral Agent
be required by any Subagent so appointed by the Collateral Agent to more fully
or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, the Grantors shall execute, acknowledge and deliver any
and all such instruments promptly upon request by the Collateral Agent.  If any
Subagent or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Collateral Agent until the appointment of a new Subagent. The Collateral Agent
shall not be responsible for the negligence or misconduct of any Collateral
Agent, attorney-in-fact or Subagent that it selects in accordance with the
foregoing provisions of this section in the absence of the Collateral Agent’s
gross negligence or misconduct.

 

27

--------------------------------------------------------------------------------


 

SECTION 9.                                Indemnity and Expenses.

 

(a)                                  Each Grantor agrees, jointly and severally,
to defend, protect, indemnify and hold the Collateral Agent and each of the
Buyers, jointly and severally, harmless from and against any and all claims,
damages, losses, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, reasonable legal fees, costs, expenses, and
disbursements of such Person’s counsel) to the extent that they arise out of or
otherwise result from this Agreement (including, without limitation, enforcement
of this Agreement), except to the extent resulting from such Person’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

 

(b)                                 Each Grantor agrees, jointly and severally,
to pay to the Collateral Agent upon demand the amount of any and all costs and
expenses, including the reasonable fees, costs, expenses and disbursements of
counsel for the Collateral Agent and of any experts and agents (including,
without limitation, any collateral trustee which may act as agent of the
Collateral Agent), which the Collateral Agent may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Collateral Agent hereunder, or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

(c)                                  If, for the purposes of obtaining judgment
in any court in any jurisdiction with respect to this Agreement or any of the
other Transaction Documents, it becomes necessary to convert into the currency
of such jurisdiction (the “Judgment Currency”) any amount due under this
Agreement or any of the other Transaction Documents in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
Exchange Rate (as hereinafter defined) at which the Collateral Agent is able, on
the relevant date, to purchase the Currency Due with the Judgment Currency
prevailing on the Business Day before the day on which judgment is given.  In
the event that there is a change in the Exchange Rate prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Collateral Agent of the amount due, a Grantor will, on the date
of receipt by the Collateral Agent, pay such additional amounts, if any, or be
entitled to receive reimbursement of such amount, if any, as may be necessary to
ensure that the amount received by the Collateral Agent on such date is the
amount in the Judgment Currency which when converted at the Exchange Rate
prevailing on the date of receipt by the Collateral Agent is the amount then due
under this Agreement or any of the other Transaction Documents.  If the amount
of the Currency Due which the Collateral Agent is able to purchase is less than
the amount of the Currency Due originally due to it, such Grantor shall
indemnify and save the Collateral Agent harmless from and against loss or damage
arising as a result of such deficiency.  The indemnity contained herein shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement or any of the other Transaction Documents, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by the Collateral Agent from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any of the other Transaction Documents, or under any judgment or order.  As used
herein, “Exchange Rate” shall mean the prevailing spot rate of exchange of such
bank as the Collateral

 

28

--------------------------------------------------------------------------------


 

Agent may reasonably select for the purpose of conversion of one currency to
another, at or around 11:00 a.m. New York time, on the date on which any such
conversion of currency is to be made under this Agreement.

 

SECTION 10.                                Notices, Etc.  All notices and other
communications provided for hereunder shall be in writing and shall be mailed
(by certified mail, postage prepaid and return receipt requested), telecopied,
e-mailed or delivered, if to any Grantor to it at the address of the Company
below, and if to the Collateral Agent, to it at its address specified on the
signature pages below; or as to any such Person, at such other address as shall
be designated by such Person in a written notice to all other parties hereto
complying as to delivery with the terms of this Section 9.  All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or three days after deposited in the mail,
whichever occurs first, (b) if telecopied or e-mailed, when transmitted (during
normal business hours) and confirmation is received, and otherwise, the day
after the notice or communication was transmitted and confirmation is received,
or (c) if delivered in person, upon delivery.  For the avoidance of doubt,
Digital Domain Vancouver, as Grantor, hereby appoints the Company as its agent
for receipt of service of process and all notices and other communications in
the United States at the address of the Company specified below.

 

SECTION 11.                                Miscellaneous.

 

(a)                                  No amendment of any provision of this
Agreement shall be effective unless it is in writing and signed by each Grantor
and the Collateral Agent (with the consent or at the direction of the Requisite
Holders), and no waiver of any provision of this Agreement, and no consent to
any departure by said Grantor therefrom, shall be effective unless it is in
writing and signed by said Grantor and the Collateral Agent (with the consent or
at the direction of the requisite Holder), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

(b)                                 No failure on the part of the Collateral
Agent to exercise, and no delay in exercising, any right hereunder or under any
of the other Transaction Documents shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The rights and remedies of
the Collateral Agent or any Buyer provided herein and in the other Transaction
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law.  The rights of the Collateral Agent or any
Buyer under any of the other Transaction Documents against any party thereto are
not conditional or contingent on any attempt by such Person to exercise any of
its rights under any of the other Transaction Documents against such party or
against any other Person, including but not limited to, any Grantor.

 

(c)                                  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

 

(d)                                 This Agreement shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the indefeasible payment in full in cash of the

 

29

--------------------------------------------------------------------------------


 

Obligations, and (ii) be binding on each Grantor and all other Persons who
become bound as debtor to this Agreement in accordance with the PPSA and shall
inure, together with all rights and remedies of the Collateral Agent and the
Buyers hereunder, to the benefit of the Collateral Agent and the Buyers and
their respective permitted successors, transferees and assigns.  Without
limiting the generality of clause (ii) of the immediately preceding sentence,
without notice to any Grantor, the Collateral Agent and the Buyers may assign or
otherwise transfer their rights and obligations under this Agreement and any of
the other Transaction Documents, to the extent permitted by the Securities
Purchase Agreement, to any other Person and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the
Collateral Agent and the Buyers herein or otherwise.  Upon any such assignment
or transfer, all references in this Agreement to the Collateral Agent or any
such Buyer shall mean the assignee of the Collateral Agent or such Buyer.  None
of the rights or obligations of any Grantor hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent,
and any such assignment or transfer without the consent of the Collateral Agent
shall be null and void.

 

(e)                                  Upon the indefeasible payment in full in
cash of the Obligations, (i) this Agreement and the security interests created
hereby shall terminate and all rights to the Collateral shall revert to the
respective Grantor that granted such security interests hereunder, and (ii) the
Collateral Agent will, upon any Grantor’s request and at such Grantor’s expense,
(A) return to such Grantor such of the Collateral as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.

 

(f)                                    THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF BRITISH
COLUMBIA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN, EXCEPT AS REQUIRED
BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE PROVINCE OF
BRITISH COLUMBIA AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

(g)                                 ANY LEGAL ACTION, SUIT OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE PROVINCE OF BRITISH COLUMBIA, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ATTORNS TO AND ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY,  GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFOREMENTIONED COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING AND

 

30

--------------------------------------------------------------------------------


 

ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFOREMENTIONED
COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT.

 

(h)                                 EACH GRANTOR IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE
HERETO, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  TO THE EXTENT THAT ANY GRANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GRANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 

(i)                                     EACH GRANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH GRANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE OR ATTORNEY OF THE COLLATERAL AGENT
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COLLATERAL AGENT WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS.  EACH GRANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT ENTERING INTO THIS AGREEMENT.

 

(j)                                     Each Grantor irrevocably consents to the
service of process of any of the aforesaid courts in any such action, suit or
proceeding by the mailing of copies thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to any Grantor at its
address provided herein, such service to become effective 10 days after such
mailing.

 

(k)                                  Nothing contained herein shall affect the
right of the Collateral Agent to serve process in any other manner permitted by
law or commence legal proceedings or otherwise proceed against any Grantor or
any property of any Grantor in any other jurisdiction.

 

31

--------------------------------------------------------------------------------


 

(l)                                     Each Grantor irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action, suit or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

 

(m)                               Section headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

(n)                                 This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
constitute one and the same Agreement.  Delivery of any executed counterpart of
a signature page of this Agreement by pdf, facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

(o)                                 This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by any Buyer
or by any other Person upon the insolvency, bankruptcy or reorganization of the
Company or any Grantor or otherwise, all as though such payment had not been
made.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

 

COMPANY:

 

 

 

 

 

DIGITAL DOMAIN MEDIA GROUP, INC.

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name:

John C. Textor

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

DIGITAL DOMAIN PRODUCTIONS
(VANCOUVER) LTD.

 

 

 

 

 

 

 

 

By:

/s/ John C. Textor

 

 

 

Name:

John C. Textor

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

Address:

Digital Domain Productions
(Vancouver) Ltd.

 

 

 

 

700 - 401 West Georgia Street
Vancouver, BC V6B 5A1

 

 

 

 

 

 

 

 

Facsimile:

(778) 783-6099

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

c/o Digital Domain Media Group,
Inc.

 

 

 

 

10250 SW Village Parkway

 

 

 

 

Port St. Lucie, FL 34987

 

 

 

 

 

 

 

 

Facsimile:

(772) 345-8114

 

Canadian Security Agreement (Hudson Bay)

 

--------------------------------------------------------------------------------


 

ACCEPTED BY:

 

 

 

HUDSON BAY MASTER FUND LTD.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Charles Winkler

 

 

Name:

Charles Winkler

 

 

Title:

Authorized Signatory

 

 

 

Address:

777 Third Avenue, 30th Floor

 

 

New York, NY 10017

 

 

Attention: Yoav Roth

 

 

 

Facsimile: (212)-571-1325

 

 

Canadian Security Agreement (Hudson Bay)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”), dated                 ,         , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favour of Hudson
Bay Master Fund Ltd., as Collateral Agent (the “Collateral Agent”) for the
Buyers (as defined in the Notes referred to below).  All capitalized terms not
otherwise defined herein shall have the meanings respectively ascribed thereto
in the Security Agreement (as defined below).

 

WHEREAS, Digital Domain Media Group, Inc., a Florida corporation (the “Company”)
and each party listed as a “Buyer” therein (collectively, the “Buyers”) are
parties to that certain Securities Purchase Agreement, dated May     , 2012,
pursuant to which the Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” (as defined therein) issued
pursuant thereto (as such Notes may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms thereof, collectively,
the “Notes”);

 

WHEREAS, as a condition precedent to the making of the loans under the Notes
that each Grantor has executed and delivered that certain Canadian Security and
Pledge Agreement dated May     , 2012 made by the Grantors to the Collateral
Agent (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”);

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Buyers, a security interest
in, among other property, certain intellectual property of the Grantors, and
have agreed as a condition thereof to execute this IP Security Agreement for
recording with the Canadian Intellectual Property Office, the United States
Patent and Trademark Office, the United States Copyright Office and other
governmental authorities.

 

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this IP Security Agreement directly benefits, and is in the best
interest of, the Grantors.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows

 

SECTION 1.  Grant of Security.  Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Buyers a security interest in all of such
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)            the Patents and Patent applications set forth in Schedule A
hereto;

 

--------------------------------------------------------------------------------


 

(ii)           the Trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in any trademarks or trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable law), together with the goodwill symbolized
thereby;

 

(iii)          all Copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto;

 

(iv)          all Industrial Designs, whether registered or unregistered, now
owned or hereafter acquired by such Grantor, including, without limitation, the
Industrial Designs set forth in Schedule D hereto;

 

(v)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of and as applicable to any of the
foregoing, all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;

 

(vi)          any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(vii)         any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

 

SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Notes and the Transaction Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

SECTION 3.  Recordation.  Each Grantor authorizes and requests that the Canadian
Intellectual Property Office and any other applicable government office record
this IP Security Agreement (and any corresponding or separate forms of such
jurisdiction) in order to publicly reflect the interests of the Collateral Agent
and the Buyer in the Collateral.

 

SECTION 4.             Newly Registered Patents, Trademarks and Copyrights. 
Each Grantor hereby agrees to provide the Collateral Agent, for the ratable
benefit of the Buyers, every quarter, a schedule of newly registered Patents,
Trademarks and Copyrights (if any).

 

--------------------------------------------------------------------------------


 

SECTION 5.             Power of Attorney.  Each Grantor hereby irrevocably
grants to the Collateral Agent, for the ratable benefit of the Buyers, a power
of attorney, to act as such Grantor’s attorney-in-fact, with full authority in
the name, place and stead of such Grantor, from time to time in the Collateral
Agent’s discretion, to take any action and to execute any instrument that the
Collateral Agent may reasonably deem necessary or advisable to accomplish the
purposes of this IP Security Agreement.  This authority includes, without
limitation, the following:

 

(i)            To modify or amend (in the sole discretion of the Collateral
Agent and the Buyers and without first obtaining such Grantor’s approval thereof
or signature thereto) Schedule A, Schedule B and/or Schedule C hereof, as
appropriate, to include references to any registered intellectual property (or
application or license therefor) acquired by such Grantor after the execution
hereof or to delete any reference to any Collateral in which such Grantor no
longer has or claims any right, title or interest;

 

(ii)           To execute, file and pursue (in the sole discretion of the
Collateral Agent and the Buyers and without first obtaining such Grantor’s
approval thereof or signature thereto, unless otherwise prohibited by applicable
law) any application, form or other document in order to perfect, maintain,
continue or otherwise protect the Collateral Agent’s interest or such Grantor’s
rights in the Collateral, including, without limitation, executing and filing
(i) any financing statement, any continuation statement or any amendment
thereto, and (ii) any document in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or the relevant office
of any state or foreign jurisdiction (including, without limitation, the filing
of applications for renewal, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings) and to pay any fees
and taxes in connection therewith or otherwise; and

 

(iii)          To execute any document required to acknowledge, register or
perfect the interest of the Collateral Agent and the Buyers in any part of the
Collateral without the signature of such Grantor unless prohibited by applicable
law.

 

SECTION 6.           This IP Security Agreement has been entered into in
conjunction with the provisions of and the security interest granted to the
Collateral Agent, for the ratable benefit of the Buyers, under the Security
Agreement.  The rights and remedies of the Grantor and the Collateral Agent with
respect to the security interests granted herein are in addition and without
prejudice to those set forth in the Security Agreement, all terms and provisions
of which are hereby incorporated herein by reference.  In the event that any
provisions of this IP Security Agreement are deemed to conflict with the
Security Agreement or the other Notes or Transaction Documents, the provisions
of the Security Agreement or the other Notes or Transaction Documents shall
govern.

 

--------------------------------------------------------------------------------


 

SECTION 7.  Execution in Counterparts.  This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 8.  Grants, Rights and Remedies.  This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.  Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 9.  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ETC.]

 

--------------------------------------------------------------------------------


 

STATE OF                         

ss.:

COUNTY OF

 

On this          day of                               , 20    , before me
personally came                                 , to me known to be the person
who executed the foregoing instrument, and who, being duly sworn by me, did
depose and say that s/he is the                                  of
                                                                              ,
a                                         , and that s/he executed the foregoing
instrument in the firm name of
                                                                              ,
and that s/he had authority to sign the same, and s/he acknowledged to me that
he executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

 

 

 

 

--------------------------------------------------------------------------------